In re Impastato, Vincent A.; —Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fifth Circuit, No. 87-CA-0851; Parish of Jefferson, 24th Judicial District Court, Div. “H”, No. 296-498.
Granted. Judgment of the Court of Appeal is reversed. Case remanded to the Court of Appeal to reconsider the matter after allowing the record to be supplemented with the transcript of the October 29, 1984 hearing.
WATSON, J., dissents, believing the alimony judgment is definitive.